Dickinson, Judge, delivered the opinion of the Court: This case came on to be heard and was argued by counsel on errors assigned. Upon examination of the papers in this case it appears that the writ-issued to the clerk to remove into this Court the record and proceedings in a certain suit wherein Lawson B. McKee was plaintiff and Benjamin Murphy defendant, returned with said writ of error; and annexed thereto is a transcript of the record and proceedings of a suit in said county, brought in the name of Lawson B. McKee, against Benjamin Murphy, also a summons to hear errors in the usual form, commanding him to summon Benjamin Murphy to appear, &c., to •answer a writ of error in a certain suit wherein Lawson B. McKee was plaintiff against Benjamin Murphy. The parties to the record returned with the writ of error appear to be different from the record and proceedings required to be removed to this Court, and there is no record between the parties named in the writ. The proceedings are therefore irregular, and it is unnecessary to enter into an investigation of the errors assigned. The writ of error must be dismissed-.